department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend x name y name z dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates that you will operate an educational program called x the purpose of x is to provide scholarships to recipients for tuition and related expenses at an educational_institution of their choice described in sec_170 of the code to complete a post high school education the proceeds from x may only be used for the following letter catalog number 58263t e tuition as well as required enroliment and attendance fees at a qualifying educational_institution required books supplies and equipment e e room and board furthermore x may not be used as payment for teaching and research to publicize the availability of x you will contact high school administrators and other relevant community institutions within y who will inform students of x recipients of scholarship awards must be primary or secondary school students undergraduate or graduate students at a college or university who are pursuing studies or conducting research to meet the requirements for an academic or professional degree or students whether full-time or part-time - who receive a scholarship for study at an educational_institution that provides an educational program acceptable for full credit toward a bachelor’s or higher degree or offers a training program to prepare students for gainful employment in a recognized occupation and is authorized under federal or state law to provide such a program and is accredited by a national recognized accreditation agency scholarship awards must be used for tuition and related expenses at an educational_institution described in sec_170 ie such institution must normally maintain a regular faculty and curriculum and must normally have a regularly organized body of students in attendance at the place where the educational activities are carried on you reserve the right to impose additional minor reasonable restrictions and or requirements upon the awarding of scholarships and the administration of such funds any substantial or material changes will be made only with approval of the board in addition you have the right to impose additional minor reasonable restrictions and or requirements upon the awarding of scholarships and the administration of such funds any substantial or material changes will be made only with your board’s approval the amount of each award will be in the range of z dollars and you plan to vary the number of scholarships from year to year depending on the number of eligible applicants funding availability and other funding priorities the scholarships are not renewable the selection committee generally consisting of your board or your designees will evaluate all applicants and select the recipients using criteria that may include but are not limited to the following e e prior academic performance performance on tests designed to measure ability and aptitude for educational work recommendations from instructors and others who have personal knowledge of the applicant’s capabilities e e information regarding an applicant's career academic and other relevant experiences financial need letter catalog number 58263t e conclusions which the board may draw as to the applicant's motivation character ability or potential the selection committee may also consider an applicant's place of residence past or future attendance at a particular school past or proposed course of study or evidence of the applicant's artistic scientific or other unique talent all selection committee members are required to disclose any personal knowledge of and or relationship with any potential scholarship recipient under consideration and to abstain from participation in the award process in circumstances where he or she would derive directly or indirectly a private benefit if any potential’ recipient or recipients are selected over others you have the final authority in the selection process scholarships will usually be paid directly to the educational_institution for_the_use_of the scholarship recipient each educational_institution must agree in writing to use the award funds to defray the scholarship recipient’s expenses or to pay the funds or a portion thereof to the recipient only if the recipient is enrolled at such educational_institution and his or her standing at such educational_institution is consistent with the purposes and conditions of the award if a recipient has previously received funds from you and you have concluded that any part of the award has been used for improper purposes you will take all reasonable and appropriate steps to recover the scholarship funds and or ensure restoration of the funds to the proper purposes of the award this may include legal action where appropriate but need not include legal action if such action would probably not result in the satisfaction of an execution on a judgment you will retain the following records about all scholarship awards all information obtained to evaluate the qualifications of potential recipients the identification of recipients including any relationship of any recipient to a director the purpose and amount of each award and any additional information you obtain in complying with your procedures for x you will also keep information relating to unsuccessful applicants for awards along with information on successful applicants your records pertaining to any award made pursuant to these procedures will be kept for no less than three years after the filing of your annual tax_return for the period in which the last installment of such award was paid basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a scholarship grant to an individual for travel study or other similar purposes however a scholarship grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e the foundation awards the scholarship grant on an objective and nondiscriminatory basis letter catalog number 58263t the irs approves in advance the procedure for awarding the scholarship grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the scholarship grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the scholarship program described above this approval will apply to succeeding scholarship grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award scholarship grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award scholarship grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your scholarship grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely letter catalog number 58263t stephen a martin director exempt_organizations rulings and agreements
